OPINION
DOUGLAS, Judge.
The conviction is for rape; the punishment, ten years.
The State waived the death penalty. Appellant entered a plea of guilty before the court without a jury. Appellant waived confrontation of the witnesses. Some of the evidence was stipulated. An affidavit of the prosecuting witness was introduced. It showed that appellant and another, acting together, committed three acts of forcible rape upon a fifteen-year-old girl.
Appellant contends that the penalty of ten years was too much and that it should have been five years. The penalty was not excessive. It was well within the statutory limits providing for a term of years for the offense of rape as provided for in Article 1189, Vernon’s Ann.P.C. Gonzales v. State, Tex.Cr.App., 386 S.W.2d 139; McGruder v. State, Tex.Cr.App., 377 S.W.2d 191. See 13A Tex.Digest Criminal Law «=>1208(1-5).
The judgment is affirmed.